Citation Nr: 0921439	
Decision Date: 06/08/09    Archive Date: 06/16/09	

DOCKET NO.  05-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for eye disability, 
characterized as postoperative cataracts with aphakia.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from June 1942 to 
December 1945.  For service as a gunner's mate aboard the USS 
Montpelier (CL-57) in the Pacific Theater during World 
War II, he was awarded the Asiatic-Pacific Ribbon with seven 
Battle Stars, among others.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In June 2008, the Board 
reopened the Veteran's claim on the basis of new and material 
evidence and remanded the appeal for additional evidentiary 
development, to include the conduct of VA examination with 
record review.  All development requested in that remand was 
completed to the extent possible.  Stegall v. West, 11 Vet. 
App. 268 (1998).  An advance on the docket has been granted.  
However, for reasons explained below, the case must again be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  



FINDING OF FACT

The Board's March 2009 decision as written denied the Veteran 
the effective assistance of his chosen veterans service 
organization, and therefore precluded a fair judicial review 
of the issue presented.  



CONCLUSION OF LAW

The March 2009 Board decision denied the Veteran due process 
of law.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.904(a) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Vacatur

In June 2008, the Veteran's claim for service connection for 
disability of the eyes was reopened by the Board based upon a 
finding of new and material evidence and remanded for 
additional evidentiary development.  Upon completion of that 
development, the case was returned to the Board and, in 
March 2009, the claim was again reviewed and denied by the 
Board.  

Some two weeks later, the Board received correspondence from 
the RO, which had been received by the RO some two months 
earlier in January 2009, which notified the RO (and the Board 
constructively) that the Veteran wished to change his 
Veteran's service organization from The American Legion to 
the Kentucky Department of Veterans Affairs, and which 
included the properly completely VA Form 21-22, Appointment 
of Veterans Service Organization and as Claimant's 
Representative Form.  

Additionally, the Veteran had written in January 2009 that he 
had not been afforded the benefit of adequate representation 
and that he wished for his claims folder to be returned 
temporarily to the RO so that his new veterans service 
organization could review the record and provide effective 
representational argument and service.  

Of course, the Board did not have actual notice of this 
change in representation and request for temporary return of 
the claims folder at the time it issued the March 2009 
decision.  Nonetheless, the Board was constructively on 
notice of this change of representation and request the 
minute it was received by the RO.  

Any appellant will be accorded full right to representation 
in all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. 
§ 20.600 (2007).  

Subject to the provisions of § 20.1304 of this part, an 
appellant may revoke a representative's authority to act on 
his or her behalf at any time, irrespective of whether 
another representative is concurrently designated.  Written 
notice of the revocation must be given to the agency of 
original jurisdiction (RO) or, if the appellate record has 
been certified to the Board for review, to the Board of 
Veterans' Appeals.  The revocation is effective when notice 
of the revocation is received by the RO or the Board, as 
applicable.  An appropriate designation of a new 
representative will automatically revoke any prior 
designation of representation.  38 C.F.R. § 20.607 (2007).  

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.904(a).  Here, the Board issued a decision in March 2009 
which violated the Veteran's right to change his duly 
authorized veterans service organization, and have that 
organization undertake to represent him in the issue pending 
appellate review before the Board.  The Board finds that its 
March 2009 decision failed to provide the Veteran due process 
under the law, to this extent.  

Accordingly, to prevent prejudice to the Veteran, the 
March 4, 2009, decision denying entitlement to service 
connection for disability of the eyes must be and is vacated.  



ORDER

The March 4, 2009, Board decision is vacated.  





REMAND

As noted above, the Veteran revoked his earlier appointment 
of a veterans service organization in favor of the Kentucky 
Department of Veterans Affairs in January 2009.  He has 
requested that his claims folder be temporarily transferred 
back to the Louisville, Kentucky, Regional Office so that he 
and his new representative may review the record for the 
purpose of advancing any additional evidence or argument they 
may have with respect to his pending appeal for service 
connection for disability of the eyes.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The claims folder will be returned to the 
Louisville, Kentucky RO by the Board.  
The RO, in accordance with ordinary 
security procedures, will provide the 
Veteran and representative the 
opportunity of reviewing the claims 
folder and preparation of any additional 
evidence or argument they may have in 
furtherance of the Veteran's pending 
appeal.  After this is accomplished, the 
RO should review the record to ensure 
that any pending administrative matters 
and appellate procedures have been 
completed, and should then return the 
record to the Board for final appellate 
review.  The Veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


